Title: John Adams to Abigail Adams, 23 June 1780
From: Adams, John
To: Adams, Abigail



My dear Portia

June 23. 1780


We are very much affected with the Loss of Charlestown—it seems the most disagreable Affair, We have ever met with. I dont know that the Consequences will be bad, but the Loss of so many Men, ships, and Artillery and stores is heavy besides the Town. To maintain it, they must weaken themselves at N. York and elsewhere. We hope to hear of something to ballance it.
I inclose a Paper, giving an Account of the Troubles in London. What they will come to, in the End, I dont know. It seems hitherto a fanatical Business. Their civil Liberties, and most essential Interests are forgotten, while they are running mad for their own contracted notions. It is said, that the Catholic Bill will be repealed. The true motive for making that Law, with the Ministry and King, was to engage the Irish Catholicks, on their Side, and get them to inlist into the American service.

In the midst of the dismay of these Mobs, comes the News from Charlestown.
The Ways of Heaven are dark and intricate, it seems as if they were to be permitted to have Success enough, to lead them on, untill they become the most striking Spectacle of Horror that ever was seen.
These Riots discover Symptoms of deep distress and misery, among the lower Classes of People. The particular Spight against the Prisons is one mark of it. The decided Part they took against the Ministry, shews upon what Ground they stand. It is however a Shocking Scaene. The King seems in a fair Way to the Summit of all his wishes, absolute Power. Martial Law is very agreable to him. Governor Hutchinson died in the Beginning of the Affray. Lord Mansfields House underwent a worse Fate, than his.
I suppose that it will cost two millions Sterling, to indemnify the Sufferers. This must be added to all the other Expences of the War. They forget the state of Ireland, France, Spain, West Indies, N. America, the armed Neutrality of the maritime Powers, and their own distracted State, in their Joy for the News of Charlestown, which in reality however unpleasant to Us ought to be more dreadful to them, because it will be a Grave to their Army and a drain to their Purses without any considerable Advantage.
They however think not of Peace.—We are all well.
